Citation Nr: 1110876	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-41 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and J.F.


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from June 1950 to June 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  That decision granted service connection for PTSD and assigned a 30 percent disability evaluation effective from June 10, 2008.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

During the pendency of the appeal, the RO increased the Veteran's disability evaluation for PTSD to 70 percent effective from June 10, 2008.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2011, a hearing was held at the RO before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board also notes that there is a pending claim for entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  Moreover, the Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, it appears that the RO is still in the process of developing the issue of entitlement to TDIU.  Therefore, the Board will not address the issue at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's PTSD is productive of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent disability evaluation for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has granted the issue on appeal, and therefore, the benefit sought has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran is currently assigned a 70 percent evaluation for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 70 percent when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 

A rating of 100 percent is warranted for PTSD when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2010).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's PTSD is most appropriately rated as 100 percent disabling.  When focusing on psychiatric symptoms alone, the medical records note a number of acute symptoms that have required regular therapy and use of prescribed medications.  

In addition, the January 2010 VA examiner noted the Veteran's complaints of decreased energy and a loss of interest in everything.  The Veteran reported being easily agitated and having daily verbal confrontations with people, which has resulted in increased social isolation.  It was also noted that his representative had to drive him to appointment because he had had a panic attack.  The Veteran further stated that he has not worked in over 10 years and that he could not work because he does not get along with people and has variable mood and verbal outbursts.  He indicated that he saw his son on occasion, but did not have any other close relationships or friends.   Additionally, the Veteran reported having suicidal thoughts every two to three days.  A mental status examination revealed the Veteran to be somewhat irritable at times, and he did not maintain eye contact.  It was noted that that he had reported only bathing once per month, had significant difficulty with memory, and experienced daily panic attacks.  The examiner diagnosed the Veteran with PTSD and depression, not otherwise specified and listed a GAF score of 46, which was based upon daily panic attacks, intrusive memories, social isolation, variable maintenance of activities of daily living, daily verbal outbursts, chronic suicidal ideation, and daily depressed mood.  

Clinicians have assigned GAF scores which essentially reflect their opinions that the Veteran's psychiatric problems are of a magnitude to prevent him from working and that his mental disorder results in no meaningful social contacts outside of immediate family members.  Indeed, a June 2008 VA treatment report noted a GAF score of 47, and the January 2010 VA examiner assigned a GAF score of 46.   As noted above, a GAF score of 41 to 50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47.  

The Veteran also testified in January 2011 that he has difficulty socializing with people, and J.F. indicated that the Veteran becomes irritated with people and withdraws.  

Moreover, a February 2010 VA treatment report documented the Veteran as having poor concentration and becoming more disorganized.  He reported having nightmares, intrusive memories, avoidance of trauma-related stimuli, complete isolation, sleep disturbance, exaggerated startle response, irritability, and outbursts of anger.  It was also noted that he was unshaven with less than adequate personal grooming and hygiene. Although his speech was coherent, he was unclear, disorganized, and needed direction.  Significantly, the treatment provider opined that the Veteran was unable to hold any job due to his PTSD symptoms.  

Based on the foregoing, the Board concludes that the evidence of record reflects total social and occupational impairment as a result of his PTSD.  As previously noted, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present, and it is evident from the medical evidence that the level of impairment more nearly approximates a 100 percent evaluation. Mauerhan, 16 Vet. App. at 442.  Considering the benefit-of-the doubt rule (38 U.S.C.A. § 5107(b)) and the rule concerning which of two alternative ratings should be assigned (38 C.F.R. § 4.7), the Board finds that the present severity of the disability at issue is more appropriately reflected by a 100 percent evaluation.  The benefit of the doubt is resolved in the Veteran's favor. See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

Subject to the provision governing the award of monetary benefits, a 100 percent disability evaluation for PTSD is granted.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


